UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-7371


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ISAAC LEE WOODS; REGINA BAILEY WOODS,

                Defendants – Appellants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.    Louise W. Flanagan,
Chief District Judge. (5:05-cr-00131-FL-1; 5:05-cr-00131-FL-2)


Submitted:   January 6, 2011                 Decided:   February 16, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaac Lee Woods, Regina Bailey Woods, Appellants Pro Se.      S.
Katherine Burnette, OFFICE OF THE UNITED STATES ATTORNEY, Edward
D. Gray, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Isaac Lee Woods and Regina Bailey Woods appeal the

district    court’s       order    enjoining    them       from    filing     certain

actions without first seeking leave of court.                     We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for the reasons stated by the district court.                     United States v.

Woods,     Nos.    5:05-cr-00131-FL-1;         5:05-cr-00131-FL-2           (E.D.N.C.

Sept. 22, 2010).          We deny the Woods’ motion to void the district

court’s order and to strike the United States’ reply brief.                        We

also deny the motion for oral argument because the facts and

legal    contentions       are    adequately   presented      in    the     materials

before   the      court   and    argument    would   not    aid    the    decisional

process.

                                                                             AFFIRMED




                                         2